DETAILED ACTION
	This is in response to communication received on 8/12/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be
found in previous office actions dated 5/12/21 and 8/3/10.

Election/Restrictions
Claims 1, 4, 5, and 7-11 are allowable. The restriction requirement for the species election, as set forth in the Office action mailed on 3/9/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A, B is withdrawn. Claims 4, and 13, directed to a Species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 14-12, directed to Invention II remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	This application is in condition for allowance except for the presence of claims 14-20 are directed to an apparatus non-elected without traverse.  Accordingly, claims 14-20 are cancelled.
Examiner notes that claim 14-20 as written are commensurate in scope with the allowed claims as they are an apparatus and not a method, and further the allowable limitations of claim 1 and 21 are not limiting for claim 14 as it amounts to intended purpose.

Reasons for Allowance
4.	Claims 1, 3-5, 7-11, 13 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 1 contains the limitations of "irradiating a solid metallic irradiation target with a laser-accelerated proton beam to induce explosive boiling and detach micro- and nano-crystals from the irradiation target and nucleation of the micro- and nano-crystals in a plasma plume composed by ions and atoms detached from the laserirradiated irradiation target". These limitations, within the context of the overall claim, are not taught not suggested by the prior art on record. See as follows:
MIYAKE (US Patent 5,064,520) teaches a particle beam used to irradiate a surface, and mentions the use of a laser to induce a plasma, but is silent on using the laser to acceleration a particle to a surface to be irradiated. The laser-induced plasma process is discussed separate to the ion acceleration method (column 1 line 64 - column 2 line 5).
KING (US 5080455) is entirely silent on a laser.
ANTICI (US PG Pub 10705036) teaches a laser-accelerated ion beam for use in an spectroscopy method and system, and is entirely silent on using the ion beam as part of a coating process (abstract)
YAMADA (US 2001/0000334) teaches a coating process wherein a laser beam irradiates a target (abstract) and there is not particle accelerated by the laser beam with which the target substrate is irradiated. Similarly LAPPALAINEN (US PGPub 2012/0244032) teaches a process wherein a laser pulse irradiates the surface of a 
YOSHIDA (US PG Pub 2002/0014441) teaches an aerosol generation and selection section (abstract).
Specifically, the art which teaches a proton accelerated by a laser beam is not analogous to the coating processes wherein a laser is used to irradiate a target substrate to coat a secondary substrate.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717